EXHIBIT 10.1
Acknowledgement and Consent
This Acknowledgement and Consent (the "Acknowledgement and Consent") is entered
into pursuant to the Employment Agreement (the "Employment Agreement"), dated as
of August 18, 2008, by and between Kevin Cummings ("Executive") and Investors
Bancorp, Inc. (the "Company"), and is effective as of July 9, 2018.
WHEREAS, pursuant to the terms of the Employment Agreement, Executive has served
as President and Chief Executive Officer of the Company and Investors Bank, the
wholly owned subsidiary of the Company (the "Bank"); and
WHEREAS, effective May 22, 2018, Executive was also appointed Chairman of the
Board of Directors of the Company and the Bank; and
WHEREAS, in accordance with management succession plans approved by the Board in
consultation with Executive, effective May 22, 2018, Executive will discontinue
service as President of the Company and the Bank, and will serve in the position
as Chief Executive Officer and Chairman of the Board of the Company and the Bank
(the "New Position").
NOW, THEREFORE, the Executive hereby consents to and acknowledges the following
related to his Employment Agreement:
1.
Executive hereby consents to serving as Chairman of the Board of Directors and
Chief Executive Officer, but not President, of the Company and the Bank, and
agrees and acknowledges that the failure to continue Executive as President of
the Company and the Bank does not constitute a breach of the Employment
Agreement.



2.
Executive acknowledges and agrees that the failure to continue Executive as
President of the Company and the Bank, and any related changes to Executive's
functions, duties and responsibilities, does not constitute an "Event of
Termination" for purposes of Section 6 of the Employment Agreement.



3.
Executive acknowledges that for purposes of the Employment Agreement, the New
Position will be his executive position and his responsibilities, duties and
responsibilities to Investors will be commensurate with the New Position.



[Signature Page to Follow]

--------------------------------------------------------------------------------



The parties hereto have signed this Acknowledgment and Consent as of the dates
below.


Executive:
/s/ Kevin Cummings 
Kevin Cummings


Date:  July 9, 2018 


Investors Bancorp, Inc.


By:/s/ Elaine Rizzo 


Title: SVP and Chief Human Resources Officer 


Date: July 9, 2018 






